This is an appeal from an order fixing an amount to be paid by the defendant-appellant for services rendered, at his request, by an appraiser in determining the value of certain real estate. The appraisal in question became necessary in order that the court might fix a suitable amount as the wife's alimony in a suit for separate maintenance. On July 20th, 1931, the court fixed the sum of $3,160 as payment for such services and subsequently, on April 29th, 1935, on the return of an order to show cause, allowed after the first order was made, reduced the amount awarded to $2,100, with interest from the date of the previous order.
All the proof in the state of case is in affidavit form. A careful consideration of the affidavits presented by both sides convinces us that an allowance of $1,000 is adequate, even liberal compensation. No interest will be allowed.
The order of the vice-chancellor will be modified accordingly.
For modification — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12. *Page 376